Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 1 of 20   PageID 8
                                                    EXHIBIT 2
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 2 of 20   PageID 9
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 3 of 20   PageID 10
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 4 of 20   PageID 11
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 5 of 20   PageID 12
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 6 of 20   PageID 13
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 7 of 20   PageID 14
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 8 of 20   PageID 15
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 9 of 20   PageID 16
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 10 of 20   PageID 17
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 11 of 20   PageID 18
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 12 of 20   PageID 19
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 13 of 20   PageID 20
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 14 of 20   PageID 21
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 15 of 20   PageID 22
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 16 of 20   PageID 23
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 17 of 20   PageID 24
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 18 of 20   PageID 25
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 19 of 20   PageID 26
Case 2:18-cv-02855-TLP-dkv Document 1-3 Filed 12/14/18 Page 20 of 20   PageID 27
